 C.S.E. CONTRACT CLEANINGC.S.E.ContractCleaningandServiceEmployeesInternationalUnion,Local 254,AFL-CIO.Case 1-CA-2380014 April 1987DECISION AND ORDERBY MEMBERS BABSON,STEPHENS, ANDCRACRAFTUpon a charge filed by Service Employees Inter-national Union, Local 254, AFL-CIO (the Union)30 April 1986 and an amended charge filed 12 June1986— the General Counsel of the National LaborRelations Board issued a complaint 23 June 1986against C.S.E. Contract Cleaning (the Company orthe Respondent) alleging that it has violated Sec-tions 8(a)(5) and (1) and 8(d) of the National LaborRelations Act., Although properly served copies ofthe charge and complaint, the Company has failedto file an answer,On 9 February' 1987 the General Counsel filed aMotion for Summary Judgment. On 12 February1987 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion" should- not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling' on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good' cause is shown. The complaint statesthat 'unless an answer is filed within 10 days ofservice; "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." Further, the undisputedallegations in the Motion for Summary Judgmentdisclose that by letter dated 25 August 1986 theCompany was notified that unless an answer wasreceived by, 8 September 1986 a Motion for Sum-mary Judgment 'would be filed. In addition, on 9October 1986, copies of the charge, amendedcharge, complaint, and notice of hearing werehand-delivered to the Company.In' the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.Oil the entire record, the Board makes ' the fol-lowing283 NLRB No. 95FINDINGS OF FACT1. JURISDICTION641The Company, a corporation with an office andplace of business in Brookline, Massachusetts, is en-gaged in thebusinessof providing cleaning servicesto the New England Conservatory of Music. -During the calendar year ending 15 June 1986, theCompany provided services valued in excess of$50,000 directly to the New England Conservatoryof Music. During the calendar year ending 15 June1986, the New England Conservatory of Music de-rived gross revenuesin excessof $1 million, whichamount excludes contributions which, because oflimitation by the grantor, are not available for op-erating expenses. During the calendar year ending15 June 1986, the New England Conservatory ofMusic received goods andmaterialsat itsBoston,Massachusetts location valued in excess of $5000from points directly outside the Commonwealth ofMassachusetts.We find,that the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization, within the meaning of Sec-tion 2(5) of the Act.H. ALLEGED UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b), of theAct:All full-time and regular part-time employ-ees employed by the Respondent engaged intheContractBuildingCleaning Industry,wherever employed in the covered territoryperforming janitorial services, including alljanitors, porters, cleaners, doormen, elevatoroperators, starters, handymen and groundsmen,maintenance tradesmen if not previously cov-ered by agreements with other unions, but ex-cluding all executive employees, salaried su-pervisors, sales employees, clerical employees,hourly paid supervisors; foremen, and employ-ees who do not regularly work in excess of fif-teen hours per week.Since 1981 the Union has been the designated ex-clusive collective-bargaining representative 'of theemployees in the unit, and since 1981 the Unionhas been recognized as such representative by theRespondent. Such recognition has been embodiedin successive collective-bargaining agreements, the 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmost recent of which'is effective by its terms forthe period of 1 September 1984 to 31 August 1987.At all times since 1981 the Union,by virtue ofSection 9(a) of the Act, has been,and is, the exclu-sive representative of the unit employees for, thepurposes of collective bargaining with respect torates of pay,wages, hours of employment, andother terms and conditions of employment.B.'The Refusal to BargainAbout January1986theRespondent failed tocontinue in full force and effect all the terms andconditions of the 1984-1987 ,contract by failing and.refusing-to- remit contributions to the Service Em-ployees Pension Fund as required by article XIIIof the 1984-1987 contract, payments for employeehealth benefits to the Boston Building Service Em-ployees Trust Fund as ' required by article XII ofthe 1984-1987 contract,'and union dues to theUnion as required by article XXXIII of the 1994-1987 contract.-The terms -and conditions'of the agreementwhich 'theRespondent'failed to continue in fullforce and effect,are terms and conditions of em-ployment of - unit employees and ' are mandatorysubjects of bargaining.The Respondent engaged insuch conduct without prior,notice to and withouthaving afforded the Union the opportunity to ne-gotiate and bargain as the exclusive representativeof the Respondent's employees.We fmd that theRespondent has failed and refused to bargain col-lectivelywith the representative of its employeesand has thereby violated Sections 8(a)(5) and (1)and 8(d) of the Act.CONCLUSIONS OF LAWBy failing and refusing to remit contributions tothe- Service Employees Pension Fund, paymentsfor employee health benefits to the Boston BuildingService Employees Trust Fund,and union dues tothe,Union,as required by the 1984-1987 contract,the; .Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1), Section 8(d), and Section2(6) and (7)of the Act. ,REMEDYHaving found that the Respondent has engagedin certainunfairlabor practices,we shall order itto cease and desist and to take certain affirmativeaction'designed to effectuate the policies of - theAct.We shall, inter,alia,order the - Respondent tomake all contributions to the Service EmployeesPension Fund and payments for employee healthbenefits to the Boston Building Service EmployeesTrust Fund required by its collective-bargainingagreement with the Union.' ' We shall also orderthe Respondent to reimburse its employees for anyexpenses ensuing from its unlawful failure to makepayments to the fringe benefit funds, as set forth inKraft Plumbing & Heating,252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981). All pay-ments to employees shall be made with interest asprescribed inFlorida Steel Corp,231NLRB 651(1977).We shall also-order the Respondent to payunion dues to the Union, 2 with interest as pre-scribed inFlorida Steel Corp.,supra.3ORDERThe National'Labor Relations Board-orders thatthe Respondent, C.S.E. Contract Cleaning, Brook-line,Massachusetts, its 'officers, agents, successors,and assigns, shall1.Cease and desist from(a) Failing and refusing to make contributions tothe Service Employees Pension Fund as requiredby its 1984-1987 contract with the Union.(b)Failing and refusing to make payments foremployee health benefits to the Boston BuildingService Employees Trust' Fund as required by its1984-1987 contract with the Union.(c) Failing and refusing to pay union dues to theUnion as required by its 1984-1987 contract withthe Union.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative, action neces-sary to effectuate the policies of the Act.1Because the provisions of employee benefit fund agreements are vari-able and,complex, the Board does not provide for the addition of a-fixedrate of interest on-unlawfully withheld fund payments at the adjudicatorystage of a proceeding.We leave to the compliance stage the questionwhether the Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy.Depending upon thecircumstances of eachcase,these additional amounts maybe determinedby reference to provisions in the documents governing the funds,at issueand, where there are no governing provisions,by evidence of any lossesdirectly attributable to the unlawful withholding,which might includethe loss of return on investment'of the portion of funds withheld, addi-tional administrative`costs, etc.,but not collateral losses.MerryweatherOptical Co.,24Q NLRB 1213, 1-216 fa. 7 (1979).2 It is not clear from the complaint whether the Respondent's remis-sion of union dues to'the Union, as required by art. XXXIII of the con-tract, is pursuant to checkoff authorizations signed by the unit employeesWe therefore shall require the Respondent to remit such dues to theUnion only if the employees have executed the appropriate checkoff au-thorizations.3The General Counsel has requested a visitatorial clause authorizingthe Board, for compliance purposes,to obtaindiscoveryfrom the Re-spondent 'under the Federal Rules of Civil Procedure subject to the su-pervision of the United States court of appeals enforcing this Order.Under the circumstances of` this case, we find it unnecessary to includesuch a clause. Accordingly, we deny the General Counsel's request C.S.E. CONTRACT CLEANING(a)Make contributions to the Service EmployeesPension Fund required by its 1984-1987 contractwith the Union, as provided in the remedy sectionof this decision.(b)Make payments for employee health benefitsto theBoston BuildingService Employees TrustFund required by its 1984-1987 contract with theUnion, as provided in the remedy section of thisdecision.(c) Pay union dues to the Union as required byits 1984-1987 contract with the Union, as providedin the remedy section of this decision.(d)Make unit employees whole for any loss ofbenefits suffered as a result of the Respondent'sfailure to make the fringe benefit fund payments re-quired by its collective-bargaining 'agreement withthe Union, as provided in the remedy section ofthis decision.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamounts due under the terms of this Order.(f) Post at its facility in Brookline, Massachusetts,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 1, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIX643NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.tions to the Service Employees Pension Fund as re-quired by our 19841987 contract with the Union.WE WILL NOT fail and refuse to make paymentsfor employee health benefits to the Boston BuildingService Employees Trust Fund as required by our1984-1987 contract with the Union.WE WILL NOT fail and refuse to pay union duesto the Union as required by our 19`84-1987 contractwith the,Union.WE WILL NOT in any like or related mannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make contributions to the Service Em-ployees Pension Fund as required by our 1984-1987 contract with the Union.WE WILL make payments for employee healthbenefits to the Boston Building Service EmployeesTrust Fund as required by our 1984-1987 contractwith the Union.WE WILL pay union dues to the Union as re-quired by our 1984-1987 contract with, the Union.WE WILL make our unit employees whole forany loss of benefits suffered as a result of our fail-ure to make the fringe benefit payments requiredby our collective-bargaining agreement with theUnion.The appropriate unit is:All full-time and regular part-time employ-ees employed by us engaged in the ContractBuildingCleaning Industry,wherever em-ployed in the covered territory performingjanitorial services,including all janitors, por-ters,cleaners,doormen, elevator operators,starters,handymen and groundsmen,mainte-nance tradesmen if not previously covered byagreements with other unions, but excludingallexecutive employees, salaried supervisors,salesemployees,clericalemployees,hourlypaid supervisors,foremen,and employees whodo not regularly work in excess of fifteenhours per week.C.S.E. CONTRACT CLEANING